1
2
3
4
5
6
7
8             IN THE UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT
10
11    In re: B.M., a minor     Lead Case:
                               LA CV18-03362 JAK (FFMx)
12    ALL CASES
                               Related Case:
13                             SA CV18-00684 JAK (FFMx)_
14
                               ORDER RE JOINT STIPULATION TO
15                             VOLUNTARILY DISMISS CASE WITH
                               PREJUDICE (DKT. 78)
16
17                             JS-6
18
19
20
21
         The Court, having reviewed the parties’ Joint
22
     Stipulation to Voluntary Dismissal of these consolidated
23
     matters, LA CV 18-03362 JAK (FFMx) and SA CV 18-00684 JAK
24
     (FFMx), and request that the Court retain jurisdiction
25
     over implementation and enforcement of the agreement,
26
     hereby GRANTS the Stipulation. Accordingly, the cases are
27
                                 1
28
1    dismissed with prejudice.    The Court will continue to
2    exercise jurisdiction over the Agreement should any action
3    for implementation or for enforcement be required.    Any
4    pending hearings in this matter are vacated.
5
         IT IS SO ORDERED.
6
7    Dated: January 21, 2020     __________________________
                                 JOHN A. KRONSTADT
8                                UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                   2
28
